

Exhibit 10.6
Model for 2016 Plan
Int’l SAR – Cash Settled


AVON PRODUCTS, INC.
2016 OMNIBUS INCENTIVE PLAN


STOCK APPRECIATION RIGHTS CERTIFICATE
______________________________






1.    Grant of SAR Grant. Pursuant to the provisions of its 2016 Omnibus
Incentive Plan (as amended from time to time, the “Plan”), Avon Products, Inc.
(the “Company”) has granted (the “SAR Grant”) to you (the “Grantee”) Stock
Appreciation Rights (the “SARs”) relating to shares (the “SAR Shares”) of the
Stock at a fixed price (the “SAR Grant Price”) per share as set forth in the
Grantee’s grant notification. This SAR Grant does not give the Grantee any
current or future interest in actual shares of the Stock. Rather, this SAR Grant
provides a right to the Grantee, subject to all the terms and conditions of this
Stock Appreciation Rights Certificate and the Plan, to receive a cash payment or
payments only. All capitalized terms used in this Stock Appreciation Rights
Agreement (this “Agreement”) shall have the meaning set forth in the Plan,
unless the context requires a different meaning.


2.    Exercise of the SAR Grant


(a)    This SAR Grant shall be exercisable in the installments outlined in the
Grantee’s grant notification. The entire SAR Grant is fully exercisable after
the final vesting date. To the extent that any of the installments is not
exercised when it becomes exercisable, it shall not expire, but shall continue
to be exercisable at any time thereafter until this SAR Grant shall terminate,
expire or be surrendered. An exercise shall be with respect to whole shares
only.


(b)    All or a portion of an SAR Grant installment may be exercised, on or
after its vesting date, by giving the Company’s Global Compensation Department
written notice of exercise, specifying the number of SARs to be exercised. The
Grantee will, upon exercise of such SARs, be entitled to receive a cash payment
equal to the excess of the Fair Market Value of a share of the Stock on the
exercise date over the SAR Grant Price multiplied by the number of SARs being
exercised less any tax withholdings. The net cash proceeds are paid to the
Grantee. Each payment will be made in local currency, usually that of the
country where the Grantee is principally employed as of the date of SAR Grant
exercise, or in US Dollars. The Company shall determine the currency and any
applicable currency conversion rates to be applied.


The Grantee will personally be responsible for any local compliance requirements
in relation to the transfer of US dollars and the making of a foreign
investment. These requirements may change from time to time and the Company may
at any time establish special terms and conditions to the exercise of the SAR
Grant and at any time may terminate or limit the availability of exercise,
subject to applicable law.




1
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




The Company is not responsible for foreign exchange fluctuations between the
Grantee’s local currency and the US dollar nor is the Company liable for any
decrease of value of the Stock.


3.    Expiration of SAR Grant


The SAR Grant shall expire or terminate and may not be exercised to any extent
by the Grantee as of the first to occur of the following events:


(a)    The tenth anniversary of the date of grant (the “Grant Date”), or such
earlier time as the Company may determine is necessary or appropriate in light
of applicable laws; or


(b)    The first anniversary of the date of the Grantee’s Separation from
Service by reason of death or Disability; or


(c)    The third anniversary of the date of the Grantee’s Separation from
Service by reason of Retirement;


(d)    The date of the Grantee’s Separation from Service for Cause; or
(e)    The date that is ninety days after Separation from Service of the Grantee
for a reason other than for Cause, death, Disability or Retirement, but only to
the extent the SAR Grant is exercisable as of the date of such Separation from
Service (with any unexercisable portion of the SAR Grant terminating on the date
of any such Separation from Service); or


(f)    Except where void by law and unless otherwise determined by the
Committee, the Grantee’s violation of any non-disclosure, non-compete or
non-solicitation covenant applicable to the Grantee as set forth in Section 4 of
this Agreement or in his or her severance agreement, employment contract or any
Company policy, regardless of whether or not the Grantee has incurred a
Separation from Service due to Disability, Retirement or otherwise.


(g)    In the event of Separation from Service because of death or Disability,
the entire SAR Grant shall immediately become exercisable as to all shares,
notwithstanding Section 2(a) of this Agreement. In the event of Separation from
Service after the first anniversary of the Grant Date because of Retirement, the
SAR Grant shall continue to vest according to the schedule as set forth in the
grant notification referred to in Section 2(a) of this Agreement.


(h)    A paid or unpaid leave of absence of the Grantee that has been approved
by the Company shall not constitute a Separation from Service of the Grantee.
During such paid or unpaid leave of absence, the SAR Grant shall continue to
vest according to the schedule set forth in the grant notification referred to
in Section 2(a) of this Agreement.


2
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled






(i)    For purposes of this Agreement, the Grantee’s employment by a Subsidiary
shall be considered a Separation from Service on the date on which such
Subsidiary ceases to be a Subsidiary.


(j)    Notwithstanding any other provision of this Agreement, in the event of a
Change in Control, the vesting and payment of the SAR Grant shall be governed by
the provisions of the Plan regarding a Change in Control, which are incorporated
herein by reference.


4.     Non-Competition/Non-Solicitation/Non-Disclosure


The Grantee agrees that, at any time prior to any exercise of the SAR Grant, and
for a period of one year after the later of completion of all such exercises of
the SAR Grant or the Grantee’s Separation from Service with the Company (or, if
applicable, a Subsidiary) for any reason whatsoever (including Retirement or
Disability), he or she shall not, without the prior written consent of the
Committee, engage in either of the following activities:


(a)    The Grantee shall not directly or indirectly engage or otherwise
participate in any business which is competitive with any significant business
of the Company or any Subsidiary, including without limitation, the Grantee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Amore Pacific, Arabela, Arbonne, Beiersdorf
(Nivea), COTY, De Millus S.A., Ebel Int'l/Belcorp Corp., Elizabeth Arden,
Faberlic, Herbalife Ltd., Inter Parfums, Jequiti, Lady Racine/LR Health & Beauty
Systems GmbH, LG Health & Household, L’Occitane, L’Oréal Group/Cosmair Inc.,
Mary Kay Inc., Mistine/Better Way (Thailand) Co. Ltd., Natura Cosmetics S.A.,
Neways Int'l, NuSkin Enterprises Inc., OBoticário, Oriflame Cosmetics S.A.,
Origami Owl, Reckitt Benckiser PLC, Revlon Inc., Rodan & Fields, Shaklee Corp.,
Shiseido, Stella & Dot, Silpada, The Body Shop Int'l PLC, The Estée Lauder
Companies Inc., The Procter & Gamble Company, Tupperware Corp., Unilever Group
(N.V. and PLC), Vorwerk & Co. KG/Jafra Worldwide Holdings (Lux) S.à.R.L. Inc.,
Yanbal Int'l (Yanbal, Unique), Younique or any of their affiliates; and


(b)    The Grantee shall not solicit or aid in the solicitation of any employees
of the Company or any Subsidiary to leave their employment.


In addition, the Grantee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.




3
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




In the event the Company determines that the Grantee has breached any term of
this Section 4 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee: (y) all unexercised portions of
the SAR Grant granted hereunder shall terminate to the extent the SAR Grant has
not been exercised; and (z) if the SAR Grant has been exercised, the Grantee
shall pay to the Company the net cash proceeds received in Section 2(c) of this
Agreement.


Notwithstanding anything in this Section 4 to the contrary, this Agreement is
not intended to and shall be interpreted in a manner that does not limit or
restrict the Grantee from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934).


5.    Recoupment. Except where void by law and unless otherwise determined, the
SAR Grant and the cash paid to the Grantee in connection with the exercise of
the SAR Grant hereunder is subject to forfeiture and/or recoupment in the event
that a Grantee has engaged in misconduct, including: (y) a serious violation of
the Company’s Code of Conduct; or (z) a violation of law within the scope of
employment with the Company. All SAR Grants hereunder are also subject to the
Company’s Compensation Recoupment Policy.


6.    Data Privacy Acknowledgement and Consent


By signing this Agreement, the Grantee acknowledges and agrees that in order to
implement, manage and administer the Grantee’s participation in the Plan and/or
in connection with tax or other governmental and regulatory compliance
activities directly or indirectly related to the SAR Grant, the Company and/or
an entity belonging to the Company’s group of companies (including the Grantee’s
employer) may need to process the Grantee’s personal data (electronically or
otherwise) including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all SAR Grants or any other entitlement to SARs awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of implementing, administering and managing the Plan (the “Personal
Data”). The transfer of Personal Data to and collection by third party service
providers outside the Company’s group of companies, such as the Company’s
authorized agent, may also be necessary in order to manage and administer the
Plan.


The Grantee expressly and unambiguously consents to the collection and
processing of Personal Data by the Company, entities belonging to the Company’s
group of companies, and third party service providers. The Grantee understands
that the Company may transfer the Grantee’s Personal Data to the United States,
or other countries which may have a different or lower level of data protection
law than the Grantee’s home country and which are not considered by the European
Commission to have data protection laws equivalent to the laws in the Grantee’s
country.


4
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled






The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Grantee may elect to deposit any
amounts acquired upon exercise of the SAR Grant. The Grantee understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Grantee’s participation in the Plan. The Grantee understands that
he or she may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local stock program
coordinator.


If the Grantee does not consent, or if the Grantee later seeks to revoke the
Grantee’s consent, the Grantee’s employment status or career with the Company or
Subsidiary will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Grantee’s consent is that the Company would not be
able to grant SARs under the Plan or other equity awards, or administer or
maintain such awards. Therefore, the Grantee understands that refusing or
withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan, but will have no other negative consequences for the
Grantee. For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee understands that he or she may
contact the Grantee’s local stock program coordinator.


The Company will take reasonable measures to keep the Personal Data private,
confidential and accurate. The Grantee may obtain details with respect to the
collection, use, processing and transfer of his or her Personal Data in relation
to Plan participation and may also request a list with names and addresses of
any potential recipients of the Personal Data and/or access to and updates of
such Personal Data, if needed, by contacting his or her local stock program
coordinator.


7.    Application of Laws. The granting of the SAR Grant and the payment of cash
hereunder shall be subject to all applicable laws, rules and regulations.


8.    Taxes.


By accepting this grant, the Grantee hereby irrevocably elects to satisfy any
taxes and social insurance contribution withholding required to be withheld by
the Company or its subsidiaries on the date of grant, vesting or exercise of the
SAR Grant, subsequent cash payment, or on any earlier date on which such taxes
or social insurance contribution withholding may be due (“Tax Liability”) by
authorizing the Company and any of its Subsidiaries to withhold a sufficient
amount of cash from the Grantee’s wages or other compensation to fully satisfy
the Tax Liability. Furthermore, the Grantee agrees to pay the Company or its
Subsidiaries any amount of the Tax Liability that cannot be satisfied through
one of the foregoing methods.


5
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled






Apart from any withholding obligations that may apply to the Company and/or its
Subsidiaries, the Grantee acknowledges and agrees that the ultimate
responsibility for the Tax Liability is and remains with the Grantee. The
Grantee further acknowledges that: (a) the Company and its Subsidiaries make no
representations or undertakings regarding the Tax Liability; (b) the Company and
its Subsidiaries do not commit to structure the terms of the grant or any other
aspect of the SAR Grant to reduce or eliminate the Tax Liability; and (c) the
Grantee should consult a tax adviser regarding the Tax Liability.


The Grantee acknowledges that he or she may not participate in the Plan and the
Company and its Subsidiaries shall have no obligation to make the cash payment
hereunder until the Tax Liability has been fully satisfied by the Grantee.


9.    Notice. Any notice required to be given hereunder to the Grantee shall be
addressed to the Grantee at his or her current address shown on the Company’s
records. Notice shall be sent by mail, express delivery or, if practical, by
electronic delivery or hand delivery.


10.    Service Acknowledgements


The Grantee acknowledges and agrees as follows:


(a)The execution and delivery of this Agreement and the granting of the SAR
Grant hereunder shall not constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
Subsidiaries to employ the Grantee for any specific period. Moreover the Grantee
does not become part of the contract of employment or any other employment
relationship with the Grantee’s employer.
(b)The award of the SAR Grant hereunder is voluntary and occasional and does not
entitle the Grantee to any benefit other than that specifically granted under
this Agreement and under the Plan, nor to any future grants or other benefits
under the Plan or any similar plan, even if SAR Grants have ever been granted in
the past or have repeatedly been granted in the past. The SAR Grant does not
become part of the contract of employment or any other employment relationship
with the Grantee's employer and the SAR Grant is not a guarantee of continued
employment. Any benefits granted under this Agreement and under the Plan are
extraordinary and not part of the Grantee's ordinary or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension, welfare or retirement benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any of its Subsidiaries. The
Grantee understands and accepts that the benefits granted under the Plan are
entirely at the grace and discretion of the Company and that the Company retains
the right to


6
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




amend or terminate the Plan, and/or the Grantee's participation therein, at any
time, at the Company's sole discretion and without notice, subject to applicable
law.
(c)Nothing in this Agreement shall confer upon the Grantee any right to continue
in the service of a Subsidiary or interfere in any way with any right of
Subsidiary to terminate the Grantee at any time, subject to applicable law.
(d)The Grantee is voluntarily participating in the Plan.
(e)The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.
(f)All decisions with respect to future SARs or other grants, if any, will be at
the sole discretion of the Company.
(g)The future value of the underlying SAR Shares is unknown and cannot be
predicted with certainty. The value of the SAR Shares may increase or decrease.
(h)Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding the Grantee’s
participation in the Plan.
(i)In consideration of the grant of the SAR Grant, no claim or entitlement to
compensation or damages arises from termination of the SAR Grant or diminution
in value of the SAR Grant or payments made upon settlement of the SAR Grant
resulting from termination of the Grantee’s service (for any reason whether or
not in breach of local law) and the Grantee irrevocably releases the Company and
its Subsidiaries from any such claim that may arise. If, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen then, by accepting the SAR Grant, the Grantee shall be deemed irrevocably
to have waived the Grantee’s entitlement to pursue such a claim.
(j)    Any notice period mandated under applicable law shall not be treated as
service for the purpose of determining the vesting of the SARs and the Grantee’s
right to vesting of SARs after termination of service, if any, will be measured
by the date of termination of the Grantee’s active service and will not be
extended by any notice period mandated under applicable law. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether the Grantee’s service has terminated and the effective
date of such termination.
(k)    The grant of the SAR Grant will not be interpreted to form an employment
contract or employment relationship with the Company or any of its Subsidiaries
that does not otherwise exist.
11.    Other Provisions. The provisions set forth in the Plan relating to SARs
are specifically incorporated by reference in this Agreement.


7
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled






12.    Provisions Inconsistent with Laws and Translation. In the event any
provision of this Agreement conflicts with applicable mandatory law, the
provisions of such law shall govern. To the extent that the Grantee has been
provided with a translation of this Agreement, the English language version of
this Agreement shall prevail in case of any discrepancies or ambiguities due to
translation.


13.    Acknowledgment. The Company and the Grantee agree that the SAR Grant is
granted under and governed by the Grantee’s grant notification, this Agreement
and by the provisions of the Plan (incorporated herein by reference). The
Grantee: (x) acknowledges receipt of a copy of each of the foregoing documents;
(y) represents that the Grantee has carefully read and is familiar with their
provisions; and (z) hereby accepts the SAR Grant subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the SAR Grant’s
grant notification. The Grantee also acknowledges receipt of the Plan
prospectus.


14.    Compliance with Laws and Regulations. The issuance of any amounts under
this Agreement will be subject to and conditioned upon compliance by the Company
and the Grantee with all applicable laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s shares of Stock may be listed or quoted at the time of such issuance
or transfer.


15.    Foreign Exchange. Where applicable, the Grantee acknowledges and agrees
that it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the delivery of amounts
under this Agreement and that the Grantee shall be responsible for any reporting
of inbound international fund transfers required under applicable law. The
Grantee is advised to seek appropriate professional advice as to how the
exchange control regulations apply to the Grantee’s specific situation. The
Grantee acknowledges and agrees that neither the Company nor any Subsidiary
shall be liable for any foreign exchange rate fluctuation between the Grantee’s
local currency and the U.S. Dollar that may affect the value of the SAR Grant or
of any amounts due to the Grantee pursuant to the exercise or settlement of the
SAR Grant.


16.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the SAR Grant or future
SAR grants that may be awarded under the Plan by electronic means or request the
Grantee’s consent to participate in the Plan by electronic means. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company. The Grantee consents to
the electronic delivery of the Plan documents and this Agreement. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Grantee by contacting the
Company by telephone or in writing. The Grantee further


8
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




acknowledges that the Grantee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Grantee understands that the Grantee must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails. The Grantee may
revoke his or her consent to the electronic delivery of documents or may change
the electronic mail address to which such documents are to be delivered (if the
Grantee has provided an electronic mail address) at any time by notifying the
Company of such revoked consent or revised e-mail address by telephone, postal
service or electronic mail. Finally, the Grantee understands that he or she is
not required to consent to electronic delivery of documents.


17.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations or assessments
regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition
or sale of the underlying Shares. The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


18.    Appendix. Notwithstanding any provisions in this Agreement, the SAR Grant
shall be subject to any special terms and conditions set forth in Appendix A to
this Agreement for the Grantee’s country, which shall constitute part of this
Agreement. Moreover, if the Grantee relocates to one of the countries included
in Appendix A, the special terms and conditions for such country will apply to
the Grantee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.


[Signatures on next page]


9
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled








IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.


By the Grantee’s acceptance of the SAR Grant, the Grantee and the Company agree
that the SAR Grant is granted under and governed by the terms and conditions of
the SAR Grant, the prospectus, the Grantee’s grant notification and this
Agreement. The Grantee has reviewed the Plan, the prospectus, the Grantee’s
grant notification and this Agreement in their entireties, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of the Plan, the prospectus, the Grantee’s
grant notification and this Agreement. The Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the prospectus, the Grantee’s grant
notification and this Agreement. The Grantee further agrees to notify the
Company upon any change in Grantee’s residence address.
                    
AVON PRODUCTS, INC.


GRANTEE
 
_________________________
Chief Executive Officer
 
_________________________
Name:





10
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




APPENDIX A
ADDITIONAL TERMS AND CONDITIONS OF
INTERNATIONAL STOCK APPRECIATION RIGHT
UNDER THE
AVON PRODUCTS, INC. 2016 OMNIBUS INCENTIVE PLAN
NON-U.S. EMPLOYEES




This Appendix includes additional terms and conditions that govern the SARs
granted to the Grantee under the Plan if the Grantee resides in one of the
countries listed below. Capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
The Grantee understands and agrees that the Company strongly recommends that the
Grantee not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because applicable
rules and regulations regularly change, sometimes on a retroactive basis, and
the information may be out of date at the time the SARs vests or is exercised.
 
The Grantee further understands and agrees that if the Grantee is a citizen or
resident of a country other than the one in which the Grantee is currently
working, transfers employment after grant of the SARs, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Grantee, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.


Brazil
Compliance Notice
By accepting the SARs, the Grantee agrees to comply with all applicable
Brazilian laws and satisfy all applicable tax and social insurances associated
with the vesting of the SARs and the payment of cash pursuant to the exercise of
the SARs. That Grantee agrees that, for all legal purposes: (i) the benefits
provided under the Plan are the result of commercial transactions unrelated to
the Grantee’s employment; (ii) the Plan is not a part of the terms and
conditions of the Grantee’s employment; and (iii) the income from the SARs, if
any, is not part of the Grantee’s remuneration from employment.
Report of Overseas Assets


If Grantee is resident or domiciled in Brazil, Grantee will be required to
submit an annual declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights equals
or exceeds US$100,000. Assets and rights that must be reported include, but are
not limited to, payments received under the Plan.




11
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




Exchange Control Information


Remittance of funds for the purchase of shares of Stock under the Plan must be
made through an authorized commercial bank in Brazil.


Colombia


Foreign Exchange Notice / Overseas Investment Registration


Prior approval from a government authority generally is not required to purchase
and hold foreign securities or to receive SARs. However, if the purchase of
foreign securities is made through a foreign exchange intermediary (i.e., with
funds located in Colombia that are then transferred abroad), a Form No. 4 will
be required in order to register the investment with the Colombian Central Bank.
The purchase of foreign securities may also be completed with funds Grantee
already holds abroad. In this scenario, no investment registration is required
unless the value of foreign investments, including the value of any equity
awards, as of December 31st of any given year, equals or exceeds US $500,000. In
such case, the investments must be registered with the Colombian Central Bank by
June 30th of the following year by filing a Form No. 11.
In any case, Grantee understands and acknowledges that if Grantee’s total
overseas investments, including but not limited to any payment acquired pursuant
to the Plan, at any time exceeds US $500,000, Grantee is required to register
such investments with the Colombian Central Bank by June 30 of the following
year.


Germany
Exchange Control Information


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In the event that the Grantee makes or
receives a payment in excess of this amount, he or she is required to report the
payment to Bundesbank electronically using the “General Statistics Reporting
Portal” (“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.




12
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




Mexico


Employment and Labor Law Acknowledgments


As a condition of accepting the SARs, the Grantee acknowledges and agrees that:
(i) the SARs are not related to the salary or any other contractual benefits
provided to the Grantee by the Grantee’s employer; (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment; (iii) the grant of the SARs is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Grantee; and (iv) neither the grant of the SARs nor the payment upon exercise in
any way establishes a labor relationship between the Grantee and the Company,
which is headquartered in the United States, or any additional rights between
the Grantee and the Grantee’s employer, based in Mexico.
By accepting the SARs, the Grantee acknowledges that the Grantee has received a
copy of the Plan, has reviewed the Plan and the Agreement in their entireties,
and fully understands and accepts all provisions of the Plan and the Agreement.
The Grantee acknowledges and confirms that the Grantee does not reserve any
action or right to bring any claim against the Company or its Subsidiaries for
any compensation or damages as a result of participation in the Plan and
therefore grants a full and broad release to the Company and its Subsidiaries
with respect to any claim that may arise under the Plan.
Compliance with Mexican Securities Laws


The Plan and the SARs are exempt from affirmative registration requirements in
Mexico since there are no rights to acquire shares of Stock under the SARs and
the Plan and the SARs are limited to specified qualified employees in Mexico and
communicated in a private and confidential manner.


Philippines
Securities Law Notice


The SARs have not been registered with the Philippines Securities and Exchange
Commission under its Securities Regulation Code (the “SRC”). Any future offer or
sale thereof is subject to registration requirements under the SRC unless such
offer or sale qualifies as an exempt transaction.


The Grantee shall not be permitted to receive cash payments unless or until the
Company or a Subsidiary has obtained all necessary approvals or registrations or
has submitted all filings required under Philippines law. If the Company or a
Philippine Subsidiary is unable to obtain such approval or registration or does
not submit such filings, the Grantee acknowledges that the SARs may not vest and
cash payments may


13
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




not be made and the Grantee will not receive any compensation or benefits in
lieu of the SARs or cash payments.


Poland
Securities Disclaimer

The grant of the SARs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Poland.


Romania
Exchange Control Information


If Grantee deposits the proceeds from the payments in a bank account in Romania,
Grantee may be required to provide the Romanian bank with appropriate
documentation explaining the source of the funds. Grantee is encouraged to
consult his or her personal advisor to determine whether Grantee will be
required to submit such documentation to the Romanian bank.


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Romania.


Russia
U.S. Transaction and Sale Restrictions
The Grantee understands that acceptance of the grant of the SARs results in a
contract between the Grantee and the Company completed in the United States and
that the Agreement is governed by its applicable laws. Upon vesting and exercise
of the SARs, any payment to be made to Grantee shall be delivered to him or her
through a bank or brokerage account in the United States. Grantee is not
permitted to transfer the SARs to Russian legal entities or individuals nor is
Grantee permitted to bring any financial instrument under the Plan into Russia.


Securities Law Notification


The Agreement, the Plan and all other materials that Grantee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia.




14
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled




Exchange Control Information


Under current exchange control regulations, within a reasonably short time after
cash payment under the Plan or the receipt of dividends (if any), Grantee must
repatriate the proceeds to Russia. Such proceeds must initially be credited to
Grantee through a foreign currency account at an authorized bank in Russia.
After the proceeds are initially received in Russia, they may be further
remitted to foreign banks in accordance with Russian exchange control laws.
Grantee is encouraged to contact his or her personal advisor before remitting
his or her proceeds to Russia as exchange control requirements may change at any
time, often with little or no notice.


Serbia
Securities Disclaimer
The grant of the SARs is exempt or excluded from the requirement to publish a
prospectus in Serbia. The SARs is granted free of charge only to bona fide
service providers of the Company or its affiliates in consideration for services
rendered
South Africa
Exchange Control Information


Employees may need to file notification of participation with exchange control
authorities. An annual investment limit may apply to employees even if
notification has been filed. Because the exchange control regulations are
subject to change, Grantee should consult a personal advisor prior to vesting
and settlement of the SARs to ensure compliance with current regulations. In
addition, South African residents may be required to obtain approval from the
South African Reserve Bank for payments that he or she receives into accounts
held outside of South Africa (e.g., a U.S. brokerage account). Grantee is
responsible for ensuring compliance with all exchange control laws in South
Africa.


Spain
Tax Reporting Obligation for Assets Held Abroad


Individuals in Spain are required to report assets and right located outside of
Spain (which would include Shares or any funds held in a U.S. brokerage account)
on Form 720 by March 31st after each calendar year. Generally, a report is not
required if the value of assets held outside of Spain is EUR 50,000 or less or
if the assets held outside of Spain have not increased by more than EUR 20,000
compared to the previous year (assuming that a prior report has been filed
reporting these assets). The Grantee is encouraged to consult his or her
personal tax advisor for more information on how to complete the report and the
specific information on what types of assets are required to be reported.


15
 

--------------------------------------------------------------------------------

Model for 2016 Plan
Int’l SAR – Cash Settled






Foreign Exchange Notice


The Grantee understands that to participate in the Plan, the Grantee must comply
with exchange control regulations in Spain. In this regard, the Grantee
understands that if the Grantee remits funds out of Spain to exercise the SARs
or receives cash proceeds from the SARs, the Grantee must comply with all
applicable foreign exchange regulations and notification requirements and
provide any required information to the local financial institution through
which the Grantee transfers the funds.
Securities Disclaimer

The grant of the SARs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Spain.


United Kingdom
Securities Disclosure
Neither this Agreement or Appendix is an approved prospectus for the purposes of
section 85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no
offer of transferable securities to the public (for the purposes of section 102B
of FSMA) is being made in connection with the Plan. The Plan and the SARs are
exclusively available in the UK to bona fide employees and former employees and
any other UK Subsidiary.
Tax and National Insurance Contributions


In the event that the Company determines that it is required to account to HM
Revenue & Customs for the Tax Liability and any Secondary NIC Liability or to
withhold any other tax as a result of the SARs, the Grantee, as a condition to
the vesting of the SARs, shall make arrangements satisfactory to the Company to
enable it to satisfy all withholding liabilities. The Grantee shall also make
arrangements satisfactory to the Company to enable it to satisfy any withholding
requirements that may arise in connection with the exercise of the SARs.
To the extent permitted by law, the Grantee hereby agrees to indemnify and keep
indemnified the Company and its Subsidiaries for any Tax Liability.




16
 